TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00219-CV



                                    Erik Leonard, Appellant

                                                 v.

                        Marcus Leonard, as Independent Executor of
                         the Estate of Willie Burt Leonard, Appellee


                     FROM THE COUNTY COURT OF MILLS COUNTY
           NO. 3142, HONORABLE JOHN HUTCHINSON, III, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant Erik Leonard filed a notice of appeal in the trial court on March 20, 2017.

Leonard, however, has been designated a vexatious litigant. A vexatious litigant must comply

with the procedures set forth in chapter 11 of the Texas Civil Practice and Remedies Code as a

prerequisite to filing “new litigation,” including obtaining permission from the appropriate local

administrative judge to file an appeal. See Tex. Civ. Prac. & Rem. Code §§ 11.102 (generally

prohibiting vexatious litigant from filing “new litigation” without permission from local

administrative judge), .103 (generally prohibiting clerk of court from filing “litigation, original

proceeding, appeal, or other claim presented, pro se, by a vexatious litigant subject to a prefiling

order under Section 11.101 unless the litigant obtains an order from the appropriate local

administrative judge described by Section 11.102(a) permitting the filing”); Johnson v. Hughey,
No. 06-12-00079-CV, 2012 Tex. App. LEXIS 8406, at *4-5 (Tex. App.—Texarkana Oct. 5, 2012,

no pet.) (mem. op.).

                The appropriate local administrative judge with respect to the filing of this appeal is:


The Honorable William Stephen Ellis
35th District Court
200 South Broadway, Suite 212
Brownwood, Texas 76801.


                Accordingly, this appeal is immediately stayed. This Court orders Leonard within

thirty days of the date of this order to demonstrate to this Court that he has obtained permission from

the local administrative judge to file this appeal. If he fails to comply with this order within 30 days

of the date of this order, this Court will dismiss the appeal for want of jurisdiction.

                It is ordered April 26, 2017.



Before Justices Puryear, Pemberton, and Goodwin




                                                   2